Citation Nr: 1140888	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the money issued to N.J.T. (the Veteran's now ex-wife) as an apportionment of benefits during the Veteran's incarceration constitutes an administrative error on the part of the VA.

2.  Entitlement to special monthly compensation based on aid and attendance of another person, particularly during the Veteran's incarceration from May 1991 through April 1997.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1968.  He was married to N.J.T. from August 1986 to July 2002 and was incarcerated for a period of approximately six years during their marriage from, May 1991 through April 1997.  When the Veteran was first incarcerated, he was service connected for posttraumatic stress disorder (PTSD) and was in receipt of a 10 percent disability rating.  During the Veteran's incarceration, N.J.T. received an apportionment of the Veteran's service-connected compensation benefits due to his incarceration.  Subsequently, after their divorce in July 2002 the Veteran was awarded an earlier effective date for his 100 percent disability rating for his service-connected PTSD to September 18, 1989.  In October 2006, N.J.T. requested an apportionment of that award during the Veteran's six year incarceration.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision and a December 2006 Special Apportionment Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The March 2006 rating decision denied the Veteran's claim for special monthly compensation based on the need of aid and attendance.  The December 2006 decision granted apportionment of the Veteran's service-connected compensation benefits to N.J.T. during the Veteran's incarceration from May 1991 through April 1997.  The Veteran timely appealed these determinations.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2011.  A transcript of this proceeding has been associated with the claims file. 

In a previous Board decision/remand dated in September 2006 the Board noted that the issues of entitlement to increased ratings for arthritis, vertebral fracture, and tinnitus as well as a request for an audit of an account had been raised by the record but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Since the September 2006 Board decision the issues have not been adjudicated by the AOJ.  The Board does not have jurisdiction over these issues, and they are, once again, referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran was married to N.J.T. from August 1986 to July 2002 and was incarcerated for a period of approximately six years during their marriage from, May 1991 through April 1997.  They have two children.    

2.  When the Veteran was first incarcerated, he was service connected for PTSD, and was in receipt of a 10 percent disability rating.  

3.  During the Veteran's incarceration, both the Veteran and N.J.T. requested that she receive an apportionment of the Veteran's service-connected compensation benefits due to his incarceration and this request was granted.  

4.  In December 1999 the Veteran notified VA that he and N.J.T. were in the process of divorcing.  He noted that N.J.T. had received pro-rated back pay for a recent increased rating award for the Veteran's PTSD dating back to 1989.  He indicated that if VA were to increase his disability rating again, any back-pay resulting during the Veteran's incarceration should be paid to either the Veteran or his mother, and not his soon-to-be ex-wife.  

5.  Subsequently, after their divorce in July 2002 the Veteran was awarded an earlier effective date for his 100 percent disability rating for his service-connected posttraumatic stress disorder (PTSD) to September 18, 1989.  

6.  In October 2006, N.J.T. requested an apportionment of an earlier effective date award during the Veteran's six year incarceration and in a December 2006 Special Apportionment Decision the RO granted apportionment of the Veteran's service-connected compensation benefits to his now ex-wife during the Veteran's incarceration from May 1991 through April 1997 totaling approximately $94,000.  

7.  The Veteran has not asserted that he is blind or that his visual acuity in both eyes is permanently impaired or 5/200 or less as a result of service-connected disability. He does not have ankylosis of one or both knees or one or both hips, or loss of use of either hand or either foot as a result of a service-connected disability.   


CONCLUSIONS OF LAW

1.  The money issued to N.J.T. as an apportionment of benefits during the Veteran's incarceration does not constitute an administrative error on the part of the VA.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.665  (2011).

 2.  The criteria for special monthly compensation based on the need for the regular aid and attendance have not been met either now or during the Veteran's period of incarceration from May 1991 through April 1997.  38 U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350(b), 3.352 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran married N.J.T. in August 1986.  In September 1989 he filed a claim for service connection for PTSD and by rating decision dated in December 1989 the RO granted service connection for PTSD and assigned a 10 percent disability rating effective September 18, 1989.  Thereafter the Veteran disagreed with the initial rating assigned and perfected an appeal.  

During the course of the Veteran's initial appeal, he was incarcerated, effective May 1991.  A review of the record shows that the Veteran was incarcerated for selling drugs.  During the Veteran's February 1991 criminal trial Dr. J.R., a licensed clinical psychologist, testified that the Veteran's PTSD resulted in an unconscious compulsion to act in self-destructive ways which led to his criminal activity.  

In June 1993 the Veteran requested that N.J.T. be awarded an apportionment of his service-connected benefits due to his incarceration and in April 1994 correspondence N.J.T. reiterated this request, indicating that she was supporting the Veteran's two children.  In August 1994, the RO awarded N.J.T. an apportionment of the Veteran's service-connected compensation benefits due to his incarceration, specifically, the Veteran was to receive half of his $84 monthly benefit and N.J.T. was to receive the other half of his monthly benefit.  

In April 1997 the Veteran was released from prison and the apportionment to N.J.T. was stopped.  By rating decision dated in January 1998 the RO increased the Veteran's disability rating for his PTSD from 10 percent to 50 percent disabling, effective September 18, 1989, the date of his initial claim.  

In December 1999 the Veteran notified VA that he and N.J.T. were in the process of divorcing.  He noted that N.J.T. had received pro-rated back pay for the recent increased rating award for the Veteran's PTSD dating back to 1989 and that N.J.T. had refused to repay loans to the Veteran's mother that were outstanding.  According to the Veteran, his mother had loaned N.J.T. money during the Veteran's incarceration and should have repaid his mother with the money she received from VA.  The Veteran requested a new apportionment, either to himself or his mother who will make sure that the money is used to repay outstanding loans or used to support the Veteran's children.  The Veteran indicated that if VA were to increase his disability rating again, any back-pay resulting during the Veteran's incarceration should be paid to either the Veteran or his mother, and not his soon-to-be ex-wife.  

By rating decision dated in June 2000 the RO increased the Veteran's disability rating for his PTSD to 70 percent effective April 25, 2000 and by rating decision dated in August 2000 the RO increased the Veteran's disability rating for his PTSD to 100 percent, also effective April 25, 2000.  

The Veteran and N.J.T. divorced in July 2002.  Subsequently, by decision dated in September 2006 the Board awarded an earlier effective date for his 100 percent disability rating for PTSD to September 18, 1989.  In October 2006 N.J.T. requested an apportionment of that award during the Veteran's six year incarceration.  In a December 2006 Special Apportionment Decision the RO granted apportionment of the Veteran's service-connected compensation benefits to N.J.T. during the Veteran's incarceration from May 1991 through April 1997.  As a result of this award, N.J.T. was paid approximately $94,000 in back-pay.  The Veteran timely appealed that determination.

The Veteran contends that VA erred in awarding N.J.T. back-pay as a result of the September 2006 Board decision which awarded an earlier effective date for his 100 percent disability rating for PTSD to September 18, 1989.  He contends that he notified VA on several occasions of his desire for any future back-pay awards to be paid to either himself or his mother.  He also contends that he is entitled to special monthly compensation based on his need of aid and attendance of another person during his period of incarceration from May 1991 to April 1997.  Specifically, the Veteran has noted that the testimony from Dr. J.W. during the February 1991 criminal trial shows that his service-connected PTSD caused his incarceration.  The Veteran also contends that, while incarcerated, his PTSD caused him to be placed in detention (the hole) on three occasions.  According to the Veteran, he was incarcerated because of his PTSD and was punished again because of his PTSD.  The Veteran contends that he lost his freedom, family, house, truck, and lots of money due to imprisonment which was caused by his PTSD.  

1.  Whether the money issued to N.J.T. as an apportionment of benefits during the Veteran's incarceration constitutes an administrative error on the part of the VA.

38 C.F.R. § 3.665 controls the compensation of incarcerated beneficiaries of VA benefits.  It provides that any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not receive compensation in excess of specified amounts.  See 38 C.F.R. § 3.665(a).  If a veteran is rated 20 percent disabled or more, then the veteran will receive compensation payable under 38 U.S.C.A. § 1114(a), or the equivalent of a 10 percent rating.  See 38 C.F.R. § 3.665(d)(1).  If the veteran is rated at less than 20 percent, then the veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2).  

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.

As above, the Veteran contends that VA erred in awarding N.J.T. approximately $94,000 in back-pay as a result of the September 2006 Board decision which awarded an earlier effective date for his 100 percent disability rating for PTSD to September 18, 1989.  He contends that he notified VA on several occasions of his desire for any future back-pay awards to be paid to either himself or his mother and not N.J.T.  However, as above, the Veteran is entitled to no more than 10 percent of his disability benefits while incarcerated.  The Veteran requested that N.J.T. receive an apportionment of his benefits as a result of his incarceration in June 1993 and the RO awarded this apportionment by decision dated in August 1994.  During the Veteran's incarceration from May 1991 through April 1997, N.J.T. was married to the Veteran and (presumably) providing for his two children.  While the Veteran subsequently requested that any future apportionments be given to either himself or his mother and thereafter divorced N.J.T. in July 2002, this does not change the fact that the Veteran was married to N.J.T. during his period of incarceration from May 1991 through April 1997 and that N.J.T. has been deemed eligible to receive apportioned benefits during this time period.  While N.J.T. did not receive the bulk of her apportioned benefits until at least December 2006, several years after their divorce, the benefits paid in December 2006 were retroactive for benefits exceeding the 10 percent disability rate awarded to the Veteran during his incarceration from May 1991 through April 1997.  While the Veteran has claimed that his mother should have received the back-pay apportionment instead of N.J.T., his mother had not been deemed an appropriate beneficiary for apportionment benefits during the Veteran's incarceration.      

The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, since the facts are not in controversy.  The law is dispositive, and VA is not authorized to disregard that statute.  VA may not pay the Veteran benefits in excess of the rate prescribed by regulation.  The reduction in the Veteran's compensation to 10 percent effective May 1991, based on his incarceration for a felony, was proper.  Furthermore, the payment to N.J.T., the Veteran's wife from May 1991 through April 1997, based on the regulations governing apportionment was also proper.

2.  Entitlement to special monthly compensation based on aid and attendance of another person.

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.   It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Presently, the Veteran is in receipt of a 100 percent combined disability rating for his service-connected PTSD, degenerative disk disease of the lumbosacral spine status-post surgeries, a scar due to postoperative residuals of the lumbar spinal fusion, tinnitus, right lumbosacral radiculopathy, bilateral sensorineural hearing loss, and erectile dysfunction associated with PTSD.  He is also in receipt of special monthly compensation as a result of being housebound from November 17, 1995 to February 1, 1996 (during the Veteran's convalescence as a result of back surgery) and beginning September 23, 2002 (the date the Veteran was in receipt of a 100 percent disability rating for his PTSD and an additional 60 percent disability rating for his service-connected back disorder).  Furthermore, he is in receipt of special monthly compensation for loss of use of a creative organ effective November 20, 2008.    

The evidence shows that the Veteran worked mainly as a tree surgeon but has not worked since 1990, primarily due to his PTSD and low back disorder.  

As above, the Veteran contends that he is entitled to special monthly compensation based on his need of aid and attendance of another person during his period of incarceration from May 1991 to April 1997.  Specifically, the Veteran has noted that the testimony from Dr. J.W. during the February 1991 criminal trial shows that his service-connected PTSD caused his incarceration.  The Veteran also contends that, while incarcerated, his PTSD caused him to be placed in detention (the hole) on three occasions.  According to the Veteran, he was incarcerated because of his PTSD and was punished again because of his PTSD.  The Veteran further contends that he lost his freedom, family, house, truck, and lots of money due to imprisonment which was caused by his PTSD.  

The Board acknowledges that, as a result of his service connected disabilities, the Veteran currently experiences rather significant impairment.  However, he is not blind, nor does he have loss of use of both feet or one hand and one foot due exclusively to his service-connected disabilities.  While it is true that, at present, the Veteran is totally disabled, primarily due to his PTSD and low back disorders, and is in receipt of special monthly compensation based on being housebound there is no indication that he meets the criteria for special monthly compensation based on aid and attendance of another person.  Overall, the evidence of record does not demonstrate that, due solely to the Veteran's service-connected disabilities, he is unable to attend to the matters of daily living or to protect himself from the hazards of his environment.  Consequently, special monthly compensation based on aid and attendance of another person is not warranted.

With regard to the Veteran's argument that he required the aid and attendance of another prison during his incarceration from May 1991 through April 1997, aid and attendance benefits are based on a veteran's ability to complete activities of daily living, not whether they were told to complete these activities.  Reminders and instructions by others to eat, go to bed, to wash your clothes, go to a doctor, etc., is not a basis for aid and attendance.  

Based upon this and other evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him so helpless as to require the aid and attendance of another.  Accordingly, the criteria for increased rate of compensation pursuant to 38 U.S.C.A. § 1114(l) are not met.   

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the apportionment issue in this case, the notice and assistance regulations do not apply to decisions regarding how benefits are paid.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  As an apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the notice and assistance regulations are not applicable to this claim and will not be further discussed.

With regard to the aid and attendance issue, the RO provided the appellant pre-adjudication notice by letters dated in March 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the aid and attendance claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim. 38 C.F.R. § 3.159(c)(4).  In this case, there is no competent evidence that suggests that the Veteran meets the criteria for special monthly compensation based on the need of aid and attendance of another person.  Significantly, the record does not show and the Veteran has not asserted that he is blind or that his visual acuity in both eyes is permanently impaired or 5/200 or less as a result of service-connected disability.  Nor does the record show that he has ankylosis of one or both knees or one or both hips, or loss of use of either hand or either foot as a result of a service-connected disability. Therefore, there is no duty to provide an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The money issued to N.J.T. as an apportionment of benefits during the Veteran's incarceration does not constitute an administrative error on the part of the VA.  

Special monthly compensation based on aid and attendance of another person either now or during the Veteran's period of incarceration from May 1991 through April 1997 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


